Name: Regulation (EEC) No 175/73 of the Council of 22 January 1973 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: consumption;  marketing;  agricultural structures and production;  production;  plant product
 Date Published: nan

 No L 25/2 Official Journal of the European Communities 30 . 1 . 73 REGULATION (EEC) No 175/73 OF THE COUNCIL of 22 January 1973 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit cial compensation granted by the Member States at its initial amount ; Whereas the maintenance of this system is subject to the exclusion of transport costs in the calculation of the reference price of oranges, mandarins, satsumas, Clementines, tangerines and other similar hybrids of citrus fruits : HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas Council Regulation (EEC) No 2511/69 (*) of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit laid down a series of medium- and short-term measures to overcome serious difficulties in the disposal of Community production in oranges and mandarins ; Whereas a study of the plans drawn up by the Member States concerned pursuant to Article 2 of Regulation (EEC) No 2511/69 shows that the measures designed in particular to adapt varieties to production cannot be completed by 31 December 1976; whereas the period for adopting such measures should, therefore, be extended ; Whereas it is therefore, necessary to extend the period in which it is possible to adopt the measures provided for in Article 6 of Regulation (EEC) No 2511/69 designed to promote and ensure a supply of Com ­ munity oranges and mandarins on the import markets of the Community, while still maintaining the finan ­ 1 . In Article 1 ( 1 ) of Regulation (EEC) No 2511 /69, the date '31 December 1976' is replaced by '31 December 1978'. 2. In Article 6 of Regulation (EEC) No 2511/69 , the words 'until 1 June 1974' are deleted. 3 . The second subparagraph of Article 8 ( 1 ) of Regulation (EEC) No 2511/69 is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall take effect from 1 November 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1973 . For the Council The President L. TINDEMANS (!) OJ No L 318, 18 . 12 . 1969, p. 1 .